EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed November 3, 2021, with respect to claims 1-10, 12-21 have been fully considered and are persuasive.  The rejection of claims 1-10, 12-21 has been withdrawn. 
Response to Amendment
The amendment submitted November 3, 2021 has been accepted and entered.  Claims 1, 4, 16 are amended.  No claims are further cancelled.  No new claims are added.  Thus, claims 1-10, 12-21 are examined.  
Allowable Subject Matter
Claims 1-10, 12-21 are allowable over the prior art.
	Independent claims 1 and 16 are allowable, amended to overcome the 112(b) rejection as indicated in the previous Office Action dated September 17, 2021.
	Claims 2-10, 12-15, 17-21 are allowable based on their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/